EXHIBIT 10.77

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (“Agreement”) by and between SalesLink Corporation, a
Delaware corporation with principal executive offices located at 425 Medford
Street, Charlestown, MA 02129 (the “Company”), and Bryce Boothby (the
“Executive”), is made as of April 27, 2001.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Executive will play a critical role in the operations of the Company; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued employment and dedication of the
Executive;

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
benefits set forth in this Agreement in the circumstances described below.

 

1.        Not A Guarantee of Employment.  The Executive acknowledges that this
Agreement does not constitute a guarantee of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating his employment. The Executive
understands and acknowledges that he is an employee at will and that either he
or the Company may terminate the employment relationship between them at any
time and for any lawful reason.

 

2.        Severance Pay and Option Acceleration under Certain Circumstances
Following a Change of Control.  In the event a Change in Control (as defined
below) occurs and, within one year thereafter, the employment of the Executive
is terminated (i) by the Company for a reason other than for Cause (as defined
below) or (ii) by the Executive for Good Reason (as defined below), then the
Executive shall be eligible for severance pay in accordance with such policies
as the Board may establish from time to time, provided he executes a copy of the
Company’s standard severance agreement and release following his last day of
employment with the Company. Such severance pay shall amount to no less than the
equivalent of six months’ base wages, less applicable taxes and withholding, and
shall be paid in installments, on a semi-monthly basis, in accordance with the
Company’s regular payroll practices.

 

Additionally, in the event a Change in Control occurs and, within one year
thereafter, the employment of the Executive is terminated (i) by the Company for
a reason other than for Cause or (ii) by the Executive for Good Reason, with
respect to the option to purchase shares of common stock of the Company granted
by the Company on April 27, 2001 to, and then held by, the Executive, on the
Executive’s last day of employment with the Company, twenty-five (25) percent of
the original number of shares subject to such option shall be accelerated such
that the Executive shall be entitled to exercise the option (in accordance with
the exercise terms and conditions set forth in the option



--------------------------------------------------------------------------------

agreement and/or plan pursuant to which such option was granted) to the same
extent as he would have had the accelerated portion of the option vested in
accordance with the schedule established in the applicable stock option grant.

 

3.        Sole Remedy.  The payment to the Executive of the amounts payable
under Section 2 (and applicable acceleration of options) along with payment of
any accrued but unused vacation pay shall constitute the sole remedy of the
Executive in the event of a termination of the Executive’s employment with the
Company following a Change of Control.

 

4.        Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

(a)        “Cause” shall mean a good faith finding by the Company of: (i) gross
negligence or willful misconduct by the Executive in connection with the
Executive’s employment duties, (ii) failure by the Executive to perform his
duties or responsibilities required pursuant to the Executive’s employment after
written notice and a 30-day opportunity to cure, (iii) misappropriation by the
Executive for the Executive’s personal use of the assets or business
opportunities of the Company, or its affiliates, (iv) embezzlement or other
financial fraud committed by the Executive, (v) the Executive knowingly allowing
any third party to commit any of the acts described in any of the preceding
clauses (iii) or (iv), or (vi) the Executive’s indictment for, conviction of, or
entry of a plea of no contest with respect to, any felony.

 

(b)        “Change in Control” shall mean the consummation of any of the
following events: (i) a sale, lease or disposition of all or substantially all
of the assets of the Company, or (ii) a merger or consolidation (in a single
transaction or a series of related transactions) of the Company with or into any
other corporation or corporations or other entity, or any other corporate
reorganization, where the stockholders of the Company immediately prior to such
event do not retain (in substantially the same percentages) beneficial
ownership, directly or indirectly, of more than fifty percent (50%) of the
voting power of and interest in the successor entity or the entity that controls
the successor entity; provided, however, that a “Change in Control” shall not
include a sale, lease, transfer or other disposition of all or substantially all
of the capital stock, assets, properties or business of the Company (by way of
merger, consolidation, reorganization, recapitalization, sale of assets, stock
purchase, contribution or other similar transaction) that involves the Company,
on the one hand, and CMGI, Inc. or any CMGI Subsidiary (as defined herein), on
the other hand.

 

(c)        “CMGI Subsidiary” shall mean any corporation or other entity that is
controlled, directly or indirectly, by CMGI, Inc.

 

(d)        “Good Reason” shall mean the occurrence of any of the following
conditions without the Executive’s consent, which condition continues after
notice by the Executive to the Company and a reasonable opportunity to cure such
condition: (i) a decrease in the Executive’s base salary, (ii) relocation of the
Executive’s work place to a location more than 50 miles from the Executive’s
business location at the time of the Change of Control,

 

2



--------------------------------------------------------------------------------

or (iii) the Executive’s assignment to a position where the duties of the
position are outside his area of professional competence.

 

5.        Miscellaneous.

 

(a)        Notices.  Any notice delivered under this Agreement shall be deemed
duly delivered four business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party.

 

(b)        Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

 

(c)        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.

 

(d)        Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.

 

(e)        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. The Company and
the Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

 

(f)        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Executive are personal and shall not be assigned by him.

 

(g)        Waivers.  No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

 

(h)        Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

(i)        Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining

 

3



--------------------------------------------------------------------------------

provisions shall in no way be affected or impaired thereby.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

    SALESLINK CORPORATION     By: /s/ Susan B. Lincoln  

--------------------------------------------------------------------------------

   

Title: Vice President

   

EXECUTIVE

   

/s/ Bryce C. Boothby, Jr.

--------------------------------------------------------------------------------

 

4